Citation Nr: 0408155	
Decision Date: 03/30/04    Archive Date: 04/02/04

DOCKET NO.  02-12 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for headaches with 
syncope, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran had active service from July 1962 to July 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO) that denied the claim for an 
increased rating for headaches with syncope.  The veteran has 
timely perfected an appeal of this determination to the 
Board.  


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The veteran's headache disability has not been shown to 
be productive of prostrating attacks.


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent 
for headaches with syncope have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.31, 4.124a, Diagnostic Codes 8045, 8100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(hereinafter VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
liberalizing law and its implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. §§ 5103A, 
5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  

Recently, in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
the U.S. Court of Veterans Appeals held that a service-
connection claimant must be given a VCAA-complying notice 
before an initial unfavorable agency of original jurisdiction 
(AOJ) decision on the claim.  Such a notice letter consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini, 17 Vet. App. at 422.

In this case, although the VCAA notice letter of December 
2001 that was provided to the veteran does not contain the 
"first element," the Board finds that the veteran was 
otherwise fully notified of the information and evidence not 
of record that is necessary to substantiate his claim.  The 
veteran was provided with a copy of the appealed March 2002 
rating decision and the August 2002 statement of the case.  
These documents provided notice of the law and governing 
regulations, as well as the reasons for the determination 
made regarding his claim.  Specifically, the documents 
contained the pertinent provisions of the VA's Schedule for 
Rating Disabilities, including the diagnostic code and 
associated rating criteria.  See 38 C.F.R. Part 4 (2003).  By 
way of these documents, the veteran was also specifically 
informed of the cumulative evidence already having been 
previously provided to VA, or obtained by VA on his behalf.  

Additionally, VA has made reasonable efforts to inform the 
veteran and his representative of the evidence he was 
responsible for submitting and what evidence VA would obtain 
on his behalf.  Specifically, the December 2001 letter 
informed the veteran that VA would attempt to obtain relevant 
records, including medical and employment records and records 
from any federal agencies.  In this regard, the letter 
informed the veteran that he must adequately identify any 
such records to allow VA to request them.  In addition, the 
letter informed the veteran that a VA examination would be 
scheduled as it was necessary to make a decision on his 
claim.  Furthermore, the letter informed the veteran that it 
is his responsibility to ensure that VA receives all 
requested records.  Additionally, in an October 2002 letter, 
VA provided the veteran with another opportunity to submit 
any additional evidence concerning his appeal.  Thus, the 
Board finds that the aforementioned correspondences informed 
the veteran of the evidence he was responsible for submitting 
and what evidence VA would obtain in order to substantiate 
his claim.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In addition, the Board finds that VA has made 
reasonable efforts to inform the veteran that he could submit 
any information or evidence in support of his claim.  See 
Pelegrini v. Principi, supra. 

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service records, postservice VA and private medical 
records, VA examination reports, and assertions made by the 
veteran in support of his claim.  Additionally, along with 
his October 2002 claim, the veteran submitted an 
authorization and consent form only for B.C. Muvdi, M.D.  The 
Board observes that those records have been associated with 
the claims file.  Furthermore, the veteran has not responded 
to the December 2001 VCAA notice or the October 2002 VA 
letter providing him with another opportunity to submit any 
additional evidence.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2003) (describing harmless error).  In this 
case, because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the veteran covering all content 
requirements is harmless error.  Therefore, the Board finds 
that adjudication of the claim of entitlement to an increased 
rating for headaches with syncope poses no risk of prejudice 
to the veteran.  See Bernard v. Brown, supra.

II.  Factual Background

The record contains several private treatment reports from 
B.C. Muvdi, M.D., for the period from July 1999 to October 
2001.  

A July 1999 note reported that the veteran complained of 
having left-sided headache for the last 4 to 5 days that was 
not associated with nausea, change in vision, weakness in any 
limbs, tingling, or numbness.  Dr. Muvdi assessed the veteran 
with headache of unclear exact etiology and provided him with 
a trial of Tylox.  

At an August 1999 visit, the veteran complained of persistent 
frontal, bifrontal headaches.  Dr. Muvdi reported that a 
recently performed CAT scan was negative and that he thought 
that the veteran was suffering from muscle tension headaches.  
He also noted that the headaches were quite reproducible on 
palpation and that there was otherwise no neurological 
symptomatology.  Dr. Muvdi also stated that the veteran had 
been taking Percocet pretty much every 6 hours for the last 3 
to 4 days.  

A September 1999 office note reported that the veteran's 
headaches had improved and that the veteran was using very 
little, if any, Percocet.  Dr. Muvdi added that in fact the 
veteran had run out of the Percocet.  He also stated that the 
veteran was taking Norpramin at night, and that that was part 
of the problem.  He reiterated his opinion that the veteran 
was experiencing muscle tension headaches.  

Then the record reflects office visits to Dr. Muvdi in 
January, March, and July 2000 and in January and August 2001 
that were silent for any complaints of headaches.  

In October 2001, the veteran complained that his headaches 
were getting worse.  Dr. Muvdi informed the veteran that it 
may be because he was not wearing a CPAP device and that it 
may be related to sleep apnea.  The veteran denied that it 
was due to his not wearing the CPAP device because he did not 
feel any better when he wore the CPAP device.  Dr. Muvdi 
noted that he still wondered if wearing it might clearly help 
the veteran.  

The record also contains an October 2001 statement from G.M. 
Lattin, M.D., to Dr. Muvdi stating that the veteran was 
having headaches for the last several weeks.  Dr. Lattin 
reported a remote history of headaches of undetermined 
etiology.  

In February 2002, the veteran underwent a VA neurology 
examination, at which time he complained of headaches 
beginning about two and one-half years ago.  He stated that 
he had severe episodes of diffuse vice-like pain lasting 
approximately 8 weeks, unassociated with simulating scotoma, 
nausea, or vomiting.  The veteran stated that there is 
tingling over the left frontal area when he taps his left 
nuchal area.  He also stated that he takes up to 12 Ibuprofen 
tablets per day.

The examiner stated that the veteran has been diagnosed with 
sleep apnea but that he did not use his CPAP device because 
it caused drying of the nasal passages.  The examiner noted 
that the veteran was taking vasodilators but that the veteran 
denied that these were causing the headaches.  The examiner 
then reported the following findings: normal cranial nerves 
II-XII; flat disks; normal finger-to-nose and heel-to-shin; 
5/5 motor examination without drift; and sensory loss to pin 
to the knees bilaterally, undoubtedly secondary to diabetic 
polyneuropathy.  He also noted that deep tendon reflexes were 
1+ in the upper extremities, 1+ at the knees, and absent at 
the ankles.  Then the examiner stated that the veteran 
probably had mixed muscle contraction vascular headaches with 
a component of occipital neuralgia.  She opined that the 
headaches could well be due to trauma incurred in the past, 
and that his recent decompensation may be due to a component 
of rebound headache.  In this regard, the examiner 
recommended to the veteran that he stop taking the daily 
medication.  The examiner added that there may be a component 
of sleep apnea, and accordingly ordered a test for 
obstructive sleep apnea.  

At a subsequent February 2002 pulmonary VA examination, the 
veteran complained of headaches and shortness of breath with 
modest exertion, such as simply walking up a flight of stairs 
or walking on level ground for about 150 feet.  The veteran 
attributed this to his excessive body weight.  With regard to 
his sleep apnea, he stated that he had been evaluated at a 
community hospital.  He also stated that he falls asleep 
watching television in the evening but not while reading, and 
that he has not fallen asleep while operating a motor 
vehicle, and further that he has not had any accidents 
related to excessive daytime somnolence.  The examiner found 
the veteran to have probable obstructive sleep apnea based on 
clinical evaluation as well as dyspnea on exertion that was 
probably multifactorial with weight and cardiac issues being 
the central features.  

In a February 2002 addendum following the pulmonary 
examination, the above VA neurologist stated that the veteran 
carries a diagnosis of obstructive sleep apnea and is not 
using his CPAP device.  The examiner then opined that it is 
more likely that the veteran's obstructive sleep apnea is 
contributing to his headaches rather than his history of head 
trauma.

The veteran underwent another VA examination in June 2002, at 
which time he complained of severe headache pain on a daily 
basis that involve pain radiating to the left side of his 
neck, left ear, and the area of his left fracture site.  He 
stated that he may experience tingling over the left frontal 
area when he taps the left nuchal area.  He also stated that 
sometimes seemed to lose time but was unaware if this was due 
to falling asleep in his chair, usually while watching 
television.  

The examiner noted that the headaches were unassociated with 
scintillating scotomata, nausea, or vomiting.  The examiner 
noted tenderness upon palpation over the left nuchal area.  
The examiner then stated that the veteran's headaches were 
most compatible with post-traumatic syndrome with current 
decompensation by obstructive sleep apnea also causing 
episodes of excessive daytime sleepiness and possibly 
occipital neuralgia.

III.  Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2003).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2003).  
Where the Rating Schedule does not provide a noncompensable 
evaluation for a particular disability, such an evaluation 
will be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2003).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2003).  

Pursuant to Diagnostic Code 8100, 38 C.F.R. § 4.124a (2003), 
under which the veteran's disability of headaches with 
syncope is evaluated by analogy, the following evaluations 
are assignable: With characteristic prostrating attacks 
averaging one in 2 months over last several months, 10 
percent; with characteristic prostrating attacks occurring on 
an average once a month over last several months, 30 percent; 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability, 50 
percent.  

The veteran is currently evaluated as 10 percent disabling 
for headaches with syncope under Diagnostic Code 8100.  

The Board finds that the preponderance of the evidence is 
against a finding that his disability of headaches with 
syncope warrants a rating greater than 10 percent.  In this 
regard, the Board notes that the veteran may suffer from 
prolonged attacks, but his disability is not productive of 
prostrating attacks.  The evidence shows that his attacks are 
not associated with scotoma, nausea, or vomiting.  
Additionally, the Board observes that the evidence is silent 
for any syncope other than the veteran's statements that he 
may be falling asleep while watching television.  Moreover, 
the Board observes that the record suggests that his 
headaches may be due, in part, to obstructive sleep apnea, a 
nonservice-connected condition.  Further, the Board observes 
the February 2002 VA neurologist's opinion that the veteran's 
recent decompensation may be due to a component of rebound 
headache, and her recommendation that the veteran cease the 
daily prophylactic treatment of pain medication.  

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's headaches.  In this regard, the 
Board notes Diagnostic Code 8045, 38 C.F.R. § 4.124a (2003), 
which provides that purely subjective complaints such as 
headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under diagnostic code 9304; this 10 percent rating will 
not be combined with any other rating for a disability due to 
brain trauma; ratings in excess of 10 percent for brain 
disease due to trauma under diagnostic code 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  Because the veteran's 
disability is not demonstrative of any diagnosis of multi-
infarct dementia, Diagnostic Code 8045 would not provide the 
veteran with a more favorable result.  

Furthermore, the Board has considered whether the veteran's 
headache disability presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2003); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's headaches have not 
been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Therefore, in the absence of such factors, the 
Board finds that the criteria for submission for 
consideration of extra-schedular ratings pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  Accordingly, 38 C.F.R. § 
3.321(b)(1) does not provide an additional basis for a 
disability rating in excess of 10 percent for headaches.


ORDER

Entitlement to an increased rating for headaches with syncope 
is denied.




	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



